        Case 2:19-cr-00015-GJP Document 444 Filed 09/03/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

       v.                                                       CRIMINAL ACTION
                                                                NO. 19-00015-1, 2, 4
 ANTOINE CLARK, et al.,

                        Defendants.


                                          ORDER

      AND NOW, this 3rd day of September 2020, upon consideration of the pending

post-trial motions (ECF Nos. 320, 412, 413, 414, 424, 425, 429), he g        e    e

responses (ECF Nos. 426, 432, 439) and Daniel Robinson s reply (ECF No. 433), it is

ORDERED that:

      (1) The Defe da       Fi   M i      f    Ac     i a (ECF N . 320) is DENIED;

      (2) Da ie R bi         M i      f   Ac       i a (ECF N . 412) i DENIED;

      (3) Da ie R bi         M i      f   Ne       T ia (ECF N . 413) i DENIED;

      (4) Ge a d S      e   a dA      i eCa          M i    f     J i de (ECF N . 414, 425)

            are DENIED as moot given the denial of ECF No. 413;

      (5) Ge a d S      e   Fi   M i      f    Ac     i a (ECF N . 424) i DENIED as

            untimely; and

      (6) Ge a d S      e   Pro Se Motion for Acquittal (ECF No. 429) is DENIED as

            untimely.



                                                     BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                     _______________________
                                                     GERALD J. PAPPERT, J.
                                               1
